Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 1 of 19



                                           FILED UNDER SEAL




                 Exhibit 15
          Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 2 of 19

                                                                               f




                                    NATIONAL FOOTBALL LEAGUE                               !
                                                                                            i




                                             As of August 22, 2003

     Washington Football, Inc. (“WFT)
     Daniel M. Snyder (“Dan Snyder”)
     Michele D. Snyder (“Michele Snyder1’)
     Arlette Snyder (“Arlette Snyder”!
     Fred Drasner (“Drasner”)
     WH Group, Inc. (“WHG”)




     Fred Smith (“Smith”)

&■




     Dwight Schar (“Schar”)



     Robert Rothman (“Rothman”)



     Pro-Football, Inc. (the “Club”)
     21300 Redskin Park Drive
     Ashbum, Virginia 20147

                              Re: Washington Redskins Minority Interest Aequisitioin

     Ladies and Gentlemen:

                    This Letter Agreement is to inform you that, subject to the terms apd provisions
     hereof, the National Football League (the “NFL”) approves (i) the acquisition (tht
     “Acquisition”) by Smith, Schar and Rothman (each of Smith, Schar and Rothmar individually, a
     “Purchaser.” and collectively, the “Purchasers”) of 404.004 shares, or 134.668 shires each, of
     non-voting stock of WFI, with the Acquisition to be structured as follows: (A) WFI shall issue
     134 668 shares to each of Schar and Rothman, and 67.334 shares to Smith; and (II) Michele
     Snyder and Arlette Snyder shall each sell 33.667 shares to Smith, and (ii) the redemption (the
I
     DC: 931510:5

                    280 Park Avenue, New York, New York 10017 (212) 450-2000 FAX (212) 681-7570

                                                                                                I
     Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 3 of 19



Requesting Parties
Page 2

“Redemption”) of 67.334 shares of non-voting stock of WH from Drasner by W.7!. WFI owns
all issued and outstanding shares of voting and non-voting common stock of WF G, which in
turn, owns all of the issued and outstanding shares of common stock of the Club, WFI Stadium
Inc., a Delaware corporation (“WHS”), and Redskin Park Inc., a Nevada corporation (“RPI.”
together with WFIG, the Club and WFIS, the “Companies”).

                This Letter Agreement will serve to confirm that subject to the continuing
compliance by the parties hereto of the terms and conditions contained herein, the NFL consents
to the Acquisition and the Redemption (but no other transactions or events, including, without
limitation, any other transactions or events described in the Consent Documents, as such term is
hereinafter defined).

                As a result of and immediately upon the consummation of both the Acquisition
and the Redemption (the “Closing”)! the ownership of WH will be as follows: (i) Dan Snyder
will hold 40.4594% of the total outstanding shares of capital stock of WH, consisting of 400
shares of voting stock, representing 100% of the total outstanding shares of voting stock in WH,
and 136.1433 shares of non-voting stock, (ii) Michele Snyder will hold 12.5521% of the total
outstanding shares of capital stock of WH, consisting of 166.333 shares of non-voting stock,
(iii) Drasner will hold 10.0115% of the total outstanding shares of capital stock ofWH,
consisting of 132.666 shares of non-voting stock, (iv) Arlette Snyder will hold 6.4894% of the
total outstanding shares of capital stock of WH, consisting of 85.9932 shares of r on-voting
stock, (v) Smith will hold 10.1626% of the total outstanding shares of capital stoc k of WH,
consisting of 134.668 shares of non-voting stock, (vi) Schar will hold 10.1626% of the total
outstanding shares of capital stock of WH, consisting of 134.668 shares of non-vpting stock, and
(vii) Rothman will hold 10.1626% of the total outstanding shares of capital stock of WH,
consisting of 134.668 shares of non-voting stock (Dan Snyder, Michele Snyder, Drasner, Arlette
Snyder, Smith, Schar and Rothman, the “WH Stockholders”). WH shall continue to own and
hold all of the issued and outstanding shares of voting and non-voting common stock of WHG,
and WFIG shall continue to own directly and hold all of the issued and outstanding shares of the
Series A common stock of the Club and WHS and all of the issued and outstanding shares of
common stock of RPI, and no other assets. The Club shall continue to hold the Washington
Redskins NFL franchise (the “Franchise”) and, together with WHS and RPI, shall continue to
hold substantially all other assets related to the operation of the Franchise (includ ng, without
limitation, the Football Related Assets (as such term is hereinafter defined)).

               The NFL’s approval, in addition to being subject to the accuracy of the
understandings set forth above, is subject to the following agreements, representations,
warranties, and understandings, which are provided for the benefit of the NFL by the parties
hereto other than the NFL (collectively, the “Requesting Parties”):

               1. Each of the Purchasers severally covenants and agrees to, and imher
covenants and agrees to use his best efforts, subject to any limitations on the scopp of his
authority under the organizational documents of WH and the Companies, to causi WH and the
Companies to, abide by, be bound by and comply with the terms of the Constituti in and Bylaws
of the NFL and the Articles of Association and Bylaws of the NFL Management Council,
including any amendments to either such document and any interpretations of either such
document issued from time to time by the Commissioner which are within the Commissioner’s
               Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 4 of 19



         Requesting Parties
=iHi     Page 3

         jurisdiction; all operative NFL or NFL Management Council resolutions that are vithin the
         NPL’s or the NFL Management Council’s respective jurisdictions; any existing or future
         agreements entered into by the NFL or the NFL Management Council, including, without
         limitation, any television agreements or any collective bargaining or other labor agreements
          (including, without limitation, any NFL player salary guarantees and pension fun i agreements),
          and any agreements made in settlement of any litigation against the NFL, the NFL Management
         Council, or the NFL member clubs (including litigation against such clubs, or agreements made
         by such clubs, jointly or collectively); and such other rules or policies as the NFL, the NFL
         Management Council, or the Commissioner may issue from time to time that are within the
         issuing party’s jurisdiction (together, the preceding documents are hereinafter refined to as the
         “NFL Constitution”). Each of the Purchasers acknowledges that he has been pro hded access to
          the above-described documents, and such Purchaser understands that such documents, among
          other things, (i) impose limitations on the amount of debt which may be incuned by the Club and
          its owners under certain circumstances (including without limitation any indebtecness from the
          Club and/or any affiliated entity thereof to the equity owners or other affiliates of such equity
          owners), (ii) impose certain limitations on the business which may be conducted by any person
          or entity which directly or indirectly owns an interest in an NFL franchise, (iii) restrict the
          transfer of ownership interests in NFL member clubs with certain exceptions and|i mpose
          penalties for violations of such restrictions pursuant to Section 8.13(A)(4) of the NFL
          Constitution and Bylaws (as amended by 2003 Bylaw Proposal No. 1), (iv) in adcition to the
          restrictions set forth herein, restrict geographical transfers of NFL franchises and team playing
          sites with certain exceptions, and (v) provide that each member club of the NFL rnd its owners
'm        shall release and indemnify the Commissioner, the NFL, every other member club of the NFL
          and the respective officers, directors, employees and holders of an interest in the NFL and any
          other member club of the NFL from any claims which it or any other party may a: any time
          assert in connection with actions taken or not taken by the released/indemnified plarties in their
          official capacities on behalf of the NFL or any committee thereof. Each of the Pirchasers
          severally agrees not to take or support, and to use,his best efforts, subject to any 1 mitations on
          the scope of his authority under the organizational documents of WFI and the Companies, to
          cause WFI and the Companies not to take or support, any positions or actions which may be
          inconsistent with any NFL obligations or the NFL Constitution or which may havje a material
          adverse impact on the NFL or the NFL member clubs. Each of the Purchasers seyerally agrees
          not to challenge, and to use his best efforts, subject to any limitations on the scopd of his
          authority under the organizational documents of WFI and the Companies, to causfe WFI and the
          Companies not to challenge, at any time or in any forum, any aspect of the NFL Constitution.

                         2. Each of the Purchasers severally acknowledges and agrees thati no direct or
         indirect transfer, sale, assignment, pledge, hypothecation, encumbrance or other disposition
         (including, without limitation, the grant of any option or right of first refusal or first offer) on or
         with respect to WFI, the Companies, the Franchise or any other Football Related Assets (as
         hereinafter defined) or any direct or indirect ownership interest therein, shall be made (including
         pursuant to any option or right of first refusal or first offer previously approved by the NFL)
         except pursuant to the procedures established by the NFL Constitution, including without
         limitation, Section 3.5 of the NFL Constitution. Each Purchaser further severally acknowledges
         and agrees that he shall not directly or indirectly pledge, and, subject to any limitations on the
 L'--.   scope of his authority under the organizational documents of WFI and the Companies, that he
             Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 5 of 19



        Requesting Parties
        Page 4
:sgwi

        shall use best efforts to cause the Companies not to directly or indirectly pledge, Che Franchise,
        his interest therein, or any other Football Related Assets to secure, directly or ind rectly, any debt
        or obligation without the NFL’s prior written consent, which the NFL may grant or withhold in
        its sole discretion.

                         3. (a) The Requesting Parties certify that (i) attached hereto as Exhibit A is a
        true, complete and correct copy of the Amended and Restated Stockholders Agreement, dated as
        of August 22, 2003 and as amended through the date hereof, by and among WFI md the WFI
        Stockholders, which has been modified as and to the extent required by Paragraph 5 hereof (the
        “WFI Stockholders Agreement”) and (ii) the WFI Stockholders Agreement amends and restates,
        and therefore supercedes in its entirety, the Stockholders Agreement attached as Exhibit F to that
        certain letter agreement, dated as of July 14, 1999, among the NFL, WFI, Dan Snjyder, Michele
        Snyder, Gerald S. Snyder , Drasner, Mortimer B. Zuckerman, WFIG, The Estate )f Jack Kent
        Cooke, JKC Holding Company LLC, a Nevada limited liability company, and the Club (as such
        agreement may be amended or modified from time to time, the “Snyder Transfer Sonsent”). The
        Snyder Transfer Consent is attached hereto as Exhibit B.

                            (b) Smith, WFI and Dan Snyder certify that attached hereto as Exhibit C is a
        true, complete and correct copy of the Amended and Restated Subscription Agreement between
        Smith and WFI; the Stock Purchase Agreement among Smith, WFI and Michele Snyder, the
        Stock Purchase Agreement among Smith, WFI and Arlette Snyder, and all documents executed
        among such parties and delivered in connection therewith, as amended through thje date hereof
        (collectively, the “Smith Subscription Agreement”).
W
                           (c) Schar, WFI and Dan Snyder certify that attached hereto as Exhibit D is a
        true complete and correct copy of the Subscription Agreement among Schar and |WFI, and all
        documents executed among such parties and delivered in connection therewith, as amended
        through the date hereof (collectively, the “Schar Subscription Agreement”').

                           (d) Rothman, WFI and Dan Snyder certify that attached hereto as Exhibit E is
        a true, complete and correct copy of the Subscription Agreement among Rothmar and WFI, and
        all documents executed among such parties and delivered in connection therewith, as amended
        through the date hereof (collectively, the “Rothman Subscription Agreement,” and together with
        the Smith Subscription Agreement and the Schar Subscription Agreement, the “S jbscription
        Agreements”).

        The WFI Stockholders Agreement, the Subscription Agreements, and the following documents,
        together with any amendments thereto approved in writing by the Commissioner, are collectively
        referred to as the “Consent Documents” (the following capitalized terms shall ha\je the meanings
        set forth in the Snyder Transfer Consent): the Club Governance Documents, the WFIG
        Governance Documents, the WFIS Governance Documents, the RPI Governance [Documents
        and the WFI Governance Documents.

                          (e) Each Requesting Party certifies, covenants and agrees that: (i) other than
        the Consent Documents, there are no agreements, undertakings or arrangements to which such
        Requesting Party is a party or, to the best of such Requesting Party’s knowledge, nf which such
        Requesting Party is a beneficiary concerning the ownership, operation or governance of the
           Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 6 of 19



     Requesting Parties
     Page 5

     Companies, WFI or the Franchise; (ii) should such Requesting Party enter into any agreement,
     undertaking or other obligation in the future concerning the ownership, operation or governance
     of the Companies, WFI or the Franchise, such Requesting Party shall, upon execution of the
     agreement, submit a copy of such agreement, undertaking or obligation to the NFL, and if
     deemed necessary by the NFL in its sole discretion in accordance with the NFL Constitution,
     seek prior NFL approval therefor; and (iii) any such agreement, undertaking or obligation shall
     be subject to the NFL Constitution. Each Requesting Party further represents, co /enants and
     agrees that all of the information such Requesting Party has submitted and will si bmit to the
     NFL and its representatives and counsel in seeking the consent granted hereby or otherwise in
     connection with the Acquisition and the Redemption is true, accurate and complete in all
     material respects.

                     4.      Each Requesting Party acknowledges and agrees that neither the NFL’s
     review of any of the Consent Documents and other materials submitted to the NFL in connection
     herewith, nor the NFL’s approval of the Acquisition and the Redemption and of the Purchasers
     as minority owners of the Franchise, constitutes a waiver or modification of any NFL rule or
     policy (or the NFL Constitution) or the applicability thereof, or affects the status of any other
     ruling, consent or formal or informal interpretation or agreement (including, but rot limited to,
     the Snyder Transfer Consent) and all other letter agreements between the NFL an 1 any of the
     Requesting Parties now or hereafter in effect between the NFL and the Companies, the Franchise
     or any other Requesting Party or any resolution or policy of the NFL now or here ifter affecting
     the Club, the Franchise or any other Requesting Party. For the avoidance of any doubt, neither
r3   the NFL’s review of any of the Consent Documents and other materials submittec. to the NFL in
     connection herewith, nor the NFL’s approval of the Acquisition and the Redempt on and of the
     Purchasers as minority owners of the Franchise, constitutes either an implicit or explicit consent
     to, or waiver by the NFL of its rights in connection with, any transfers not consemed to by the
     NFL, including, without limitation, the sale by Mortimer Zuckeiroan of certain scares of non­
     voting stock prior to the date of this Letter Agreement.

                      5.     Each Purchaser severally covenants and agrees that, subject to any
     limitations on the scope of his authority under the relevant organizational documdnts, he will
     cause the following language to be included in bold face and in a prominent mamjer in any
     stockholders agreement, partnership agreement, limited liability company agreement, certificate
     of incorporation, articles of incorporation, bylaws or other agreement relating to direct or indirect
     ownership interests in the Companies or the Franchise to which he becomes a party and on any
     stock or other ownership certificate issued hereafter representing a direct or indirect ownership
     interest in the Companies, WFI or the Franchise (which such language may not be amended or
     modified without the prior written consent of the NFL, which may be withheld in its sole
     discretion):

                    “National Football League policy has limitations on the
                    number and type of persons who may have ultimate direct,
                    indirect, beneficial, contingent or other interests in the
                    Washington Redskins franchise (the “Franchise”) and
                    prohibits any direct or indirect sale, transfer, assignment,
                    pledge, hypothecation, encumbrance or other disposition of, or
&                   with respect to, the Franchise or any direct or indirect interest
      Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 7 of 19



Requesting Panics
Page 6

               therein without the prior consent of the National Football
               League unless specifically exempted from such consent
               pursuant to the Constitution and Bylaws of the National
               Football League. Please contact the National Football League,
               League Counsel, 280 Park Avenue, New York, New York
               10017 to determine the applicable requirements.”



               “Section        . Precedence of League Policies.

               Notwithstanding any agreement to the contrary, this
               Agreement and any and all other arrangements between or
               among the parties hereto or any entity that has any interest,
               direct or indirect, in any party hereto which relates to the
               ownership or operation of the Washington Redskins franchise!
               (the “Franchise”) as a member club of the National Football
               League, are subject to the Constitution and Bylaws of the
               National Football League, the Articles of Association and
               Bylaws of the NFL Management Council, and certain
               decisions, rulings, resolutions, actions and other matters as
               more fully described in Paragraph 1 and other provisions of
               that certain consent letter of the NFL that was entered into in °
               connection with the acquisition by Washington Football, Inc.
               of the Franchise. This Section___ and any other provision
               hereof affecting the rights of the National Football League may
               not be amended, waived or otherwise adversely affected
               without the prior written consent of the National Football
               League, in its sole discretion, which such League is a third-
               party beneficiary of the covenant and agreement reflected in
               this Section. The parties hereto will provide copies of any
               amendments hereto to the National Football League, 280 Park;
               Avenue, New York, N.Y. 10017, Attn: League Counsel.”

The Requesting Parties represent and warrant that the foregoing language has beei included in
each Consent Document (other than the Subscription Agreements).

                 6.       Each Requesting Party agrees that the Consent Documents to which he,
she, or it is a party and any other agreements to which he, she or it is a party relating to the
ownership, operation or governance of the Companies, WFI, the Franchise or any direct or
indirect interest therein will not contain any provision or impose any obligation in| conflict with
this Letter Agreement, and in the event of any conflict, the terms of this Letter Agreement shall
prevail. Each Requesting Party further agrees to note in each Consent Document :o which he,
she, or it is a party that in the event of any inconsistency or conflict between the terms and
provisions of any Consent Document and those contained in this Letter Agreemert, the terms
and provisions of this Letter Agreement shall control. Each Requesting Party agrees that no
Consent Document to which he, she, or it is a party shall be rescinded, canceled, terminated.
                Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 8 of 19



          Requesting Parties
          Page 7

          amended or modified in any respect which may or will affect the conditions, obligations or duties
          set forth in this Letter Agreement or under the NFL Constitution or adversely affect the interests
          of the NFL or the NFL member clubs (and specifically including, without limitati an, any
          amendment or other modification to any Consent Document to which any or all o: WFI, WFIG,
          or the Club is a party and involving or otherwise relating to the voting rights, mar agement or
          other indicia of control of such entities) without the prior written consent of the NFL.

                          7.      Dan Snyder, WFIG and WFI jointly and severally represen: and warrant
          that, and each other WFI Stockholder severally represents and warrants only with respect to the
          shares owned by him or her that, upon the Closing, (i) Dan Snyder will hold 40.4:S94% of the
          total outstanding shares of capital stock of WFI, consisting of 400 shares of votin > stock,
          representing 100% of the total outstanding shares of voting stock in WFI, and 13( .1433 shares of
          non-voting stock, (ii) Michele Snyder will hold 12.5521% of the total outstanding shares of
          capital stock of WFI, consisting of 166.333 shares of non-voting stock, (iii) Drasr er will hold
          10.0115% of the total outstanding shares of capital stock of WFI, consisting of 12 2.666 shares of
          non-voting stock, (iv) Arlette Snyder will hold 6.4894% of the-total outstanding s lares of capital
          stock of WFI, consisting of 85.9932 shares of non-voting stock, (v) Smith will ho d 10.1626% of
          the total outstanding shares of capital stock of WFI, consisting of 134.668 shares Df non-voting
          stock, (vi) Schar will hold 10.1626% of the total outstanding shares of capital stock of WFI,
          consisting of 134.668 shares of non-voting stock, and (vii) Rothman will hold 10.1626% of the
          total outstanding shares of capital stock of WFI, consisting of 134.668 shares of non-voting
          stock. "WFI and Dan Snyder jointly and severally represent that, and each Purcha ;er represents
          only with respect to the WFI shares owned by him that, all shares of capital stock of WFI held by
--y?s?v
          any Purchaser are held in such Purchaser’s individual name and such Purchaser is the beneficial
          owner of such shares with all voting rights related thereto. Each Purchaser covenants and agrees
          that any transfer of any ownership interests in WFI to a spouse of a Purchaser shall not be
          effected (i) except in accordance with the NFL Constitution, and (ii) unless and until such spouse
          executes an instrument in form and substance satisfactory to the NFL by which sqch spouse shall
          become a party hereto. The Requesting Parties represent and warrant that any rights of the WFI
          Stockholder’s spouses to the shares of capital stock of WFI held by the WFI Stockholders are set
          forth in the WFI Stockholders Agreement. Dan Snyder, WFIG and WFI jointly and severally
          represent and warrant that, (a) Dan Snyder, Michele Snyder, Drasner, Arlette Snyder, Smith,
          Schar and Rothman are the sole record and beneficial owners of all of the issued and outstanding
          shares of capital stock of WFI, (b) immediately after the Closing, WFI shall be th£ sole record
          and beneficial owner of all of the issued and outstanding shares of voting and noni-voting capital
          stock of WFIG, (c) immediately after the Closing, WFIG shall be the sole record and beneficial
          owner of (i) all of the issued and outstanding shares of capital stock of the Club o her than one
          (1) share of Series B common stock of the Club, which is owned by WFIG and is subject to that
          certain amended and restated voting trust agreement, dated as of July 14, 1999, by and among
          WFIG, the Club and Allfirst Trust Company, National Association, and has no voting rights,
          except in connection with a relocation of the Franchise and matters affecting the rights of the
          Series B common stock, (ii) all of the issued and outstanding shares of capital stock of WFIS
          other than one (1) share of Series B common stock of WFIS, which is owned by 'WFIG and is
          subject to that cenain amended and restated voting trust agreement, dated as of July 14, 1999, by
          and among WFIG, WFIS and Allfirst Trust Company, National Association, and las no voting
          rights except in connection with a relocation of the Franchise and matters affecting the rights of
                Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 9 of 19

                                                                                                    i

           Requesting Panics                                                                    I
           Page 8                                                                               j
                                                                                                    i
           the Series B common stock, and (iii) all of the issued and outstanding shares of capital stock of
           RPI, and (d) immediately after the Closing, WHG shall be, directly or indirectly, the sole
           beneficial owner of all other assets related to the operation of the Club or the Frar .chise or the
           performance and exhibition by the Club of NFL games in which it is a participant!, and any asset
           arising out of or created or issued by virtue of, as a result of, or in connection with the Club’s
           ownership of the Franchise (including, by way of example and not of limitation, all player
           contracts, stadium leases or use licenses, ticket revenues, luxury box or club seat premium
           revenues, rights to receive national television revenues, local broadcast rights, and equity
           interests in or rights to receive distributions from NFL Productions LLC (success 3r by merger to
           N.F.L. Films, Inc.) (“Films”!. NFL Properties LLC (successor by merger to National Football
           League Properties, Inc.) (“Properties”), NFL Ventures, Inc. (f/k/a NFL Enterprises, Inc.)
           (“Ventures”)., NFL Ventures L.P. (f/k/a NFL Enterprises L.P.) (“Ventures Partnership”) or NFL
           Enterprises LLC (“Enterprises”) (any such assets, “Football Related Assets,” as stich term is
           furtherdefined by the NFL Constitution and the interpretations thereof by the Coftimissioner
           from time to time). Each Purchaser severally covenants and agrees, subject to aqy limitations on
           the scope of his authority under the organizational documents of WH and the Companies, that:
           (a) except with respect to certain stadium revenues including ticket revenues and uxury box and
           club seat premium revenues that are owned by WFIS (to the extent and for so Ion 5 as such
           revenues are treated in compliance with the terms of an applicable consent letter with the NFL
           relating to the financing of WFIS) all Football Related Assets shall, at all times thjat the Club
           owns the Franchise, be owned by the Club; (b) if at any time the Club shall sell itfe interest in the
           Franchise to any third party, all of its interest in the Football Related Assets shall jsimultaneously
           be sold by the Club to the same third party; and (c) if at any time either the Club c|)r the Club
      I!   interest in the Franchise shall be sold to any third party, either WFIS or the stadium revenues so
           owned by WFIS shall also simultaneously be sold to the same third party.

                           8.      Each Purchaser severally covenants and agrees, subject to ;my limitations
           on the scope of his authority under the organizational documents of WFI and the Companies, that
           he shall cause the Club to comply with the terms of the Trust Agreement (relating to Properties),
           executed as of the first day of October 1982, among the Club as owner of the Franchise, certain
           other owners of franchises in the NFL, and Pete Rozelle, William H. Sullivan, Jr.; Daniel
           Rooney, James Kensil, Michael Lynn, Eddie J. Jones and Hugh Culverhouse, and, the Agreement
           between the Club as owner of the Franchise and Films, dated as of August 1, 1970, (in each case,
           as such agreements may be supplemented, modified, amended or restated from time to time).

                           9.     Each Purchaser severally covenants and agrees, subject to ^ny limitations
           on the scope of his authority under the organizational documents of WFI and the Companies, that
           he shall cause the Club, in exercising any rights it may have as a shareholder of Ventures, as a
           limited partner of Ventures Partnership or any rights it may have or acquire as a rhember of
           Properties, Productions or Enterprises, to comply with the terms and provisions of the Operating
           Agreements of Properties, Productions or Enterprises or any successors thereto, tlje Agreement
           of Limited Partnership of Ventures Partnership or its successor, or the Operating Agreement of
           Films or its successor, as applicabie. Each Purchaser severally acknowledges, accepts, covenants
           and agrees, subject to any limitations on the scope of his authority under the organizational
           documents of WFI and the Companies, to cause the Club to comply with the terms of the License
           Agreement, dated the first day of October 1982, between Properties and those individuals
g=:
             Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 10 of 19



        Requesting Parties
        Page 9
life-
        nominated as Trustees under the Trust Agreement (as the same may be supplemented, modified,
        amended or restated from time to time).

                         10.     Each Purchaser covenants and agrees that effective from aijd after the time
        that at least three-fourths (3/4ths) of the member clubs of the NFL (with the Club being included
        as an agreeing party in such calculation) have agreed with the NFL to enter into provisions
        similar to those set forth in Paragraph 11 of the Snyder Transfer Consent with resoect to the
        arbitration of disputes, all disputes as between the NFL, on the one hand, and the Requesting
        Parties (or any of them including, without limitation, the Club and the Purchasers), on the other
        hand, arising under this Letter Agreement, under the Snyder Transfer Consent or inder the NFL
        Constitution (other than (i) disputes arising out of any action taken by the NFL as a secured
        creditor of the Companies, or in furtherance of any sale of the Companies or any interest therein
        or asset thereof (including the Franchise), in each case in accordance with the NFL Financing
        Letters (as defined in Paragraph 15 hereof), and (ii) disputes which under the NFL Constitution
        or other governing documents of the NFL or any related organization (including, without
        limitation, the Collective Bargaining Agreement between the NFL Management Council and the
        NFL Players Association) are required to be submitted to the Commissioner or any other party
        for resolution) shall be submitted for resolution to a single arbitrator whose decision (absent
        fraud) shall be final, non-appealable and binding on all parties hereto, and shall be enforceable
        by appropriate equitable proceedings in accordance with applicable law. The procedures set
        forth in Paragraph 11 of the Snyder Transfer Consent shall govern any such arbitration
        proceeding, provided that in the event the NFL adopts different dispute resolution procedures
        which are generally applicable to member clubs of the NFL, such new procedures will supersede
        the procedures set forth therein.

                         11.    Each Purchaser severally covenants and agrees to use his respective best
        efforts, subject to any limitations on the scope of his authority under the organizatiional
        documents of WFI and the Companies, to cause the Club to continue to operate thje Franchise
        within its current home territory (the Washington,'D.C. metropolitan area), unless a relocation of
        the Franchise to a different geographic area is approved by the member clubs of the NFL in
        accordance with Section 4.3 of the NFL Constitution. In this connection: (a) Each of the
        Purchasers acknowledges and agrees that Section 4.3 of the NFL Constitution corstitutes a legal,
        valid and binding obligation of the Purchasers as the holder of an interest in the Franchise, and
        that the vote of the NFL’s member clubs specified in such Section 4.3 must be ob :ained before
        any relocation of the Franchise to a different geographic area may be consummated; (b) Each of
        the Purchasers specifically recognizes and accepts the terms of Section 3.11(c) of the NFL
        Constitution as a covenant not to sue and a release of any claims for damages or f )r equitable
        relief (including, without limitation, possible claims under federal or state antitrust laws) based
        upon any decision by the NFL’s member clubs not to permit a relocation of the Fianchise to a
        different geographic area; and (c) Each of the Purchasers specifically agrees that tny application
        to transfer the Club’s home territory or relocate its Franchise shall be made and considered in
        accordance with the NFL’s Procedures for Proposed Franchise Relocations (the current version
        of which is set forth in Volume I of the Policy Manual for Member Clubs), as the same may be
        revised from time to time (the “Procedures”).

                     12.    The approvals provided by the NFL herein are conditioned upon (i) the
        consummation of the Acquisition and the Redemption on or before August 31, 20)33 (or such
         Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 11 of 19

                                I    I

     Requesting Parties
     Page 10
 m
     later date as the Commissioner may approve), (ii) the delivery of executed counterparts of this
     letter by each of the Requesting Parties on or before the date of such consummati Dn, and (hi) all
     of the certifications and agreements provided herein by the Requesting Parties be ng true and
     correct.

                     13.     This Letter Agreement shall be governed by and construed in accordance
     with the laws of the State of New York applicable to contracts made and to be pe: ■formed entirely
     within such State. This Letter Agreement shall be binding upon the successors ar d assigns of the
     panics hereto, except that no rights or entitlements of any Requesting Party hereunder may be
     assigned without the consent of the NFL, which may be given or withheld in its s 3le discretion.
     Each Requesting Party acknowledges and agrees that the NFL will suffer immediate and
     irreparable harm in the event of a breach of this Letter Agreement by any Reques ing Party of
     any of its obligations hereunder and will not have an adequate remedy at law, and therefore, the
     NFL shall, in addition to any other remedy available at law or in equity, be entitled to temporary,
     preliminary and permanent injunctive relief and a decree for specific performance in the event of
     a breach or threatened or attempted breach, without the necessity of showing any actual damage
     or irreparable harm or the posting of any bond or furnishing of any other security, This Letter
     Agreement shall be interpreted neutrally and without regard to the party that drafted it and, in
     particular, no rule of construction shall be applied as against any party hereto thatj would result in
     the resolution of an ambiguity contained herein against the drafting party.

                      14.    Each Requesting Party acknowledges and agrees that the failure by any
     Requesting Party to comply with any of the provisions of this Letter Agreement s rail constitute a
w    materia] breach of this Letter Agreement which entitles the NFL to take action permitted by the
     NFL Constitution and/or this Letter Agreement. Said action may include, in addition to any and
     all other rights to which the NFL shall be entitled under this Letter Agreement or otherwise, the
     right of the NFL to commence termination proceedings under the NFL Constitution and such
     other remedies as may be provided by law or in equity for the breach of a materia obligation.
     No party hereto shall attempt to prevent the NFL’s exercise of such rights on the basis that the
     NFL cannot exercise dominion or control over its allocable share of the rights or assets that are
     the subject of the NFL’s actions because it was not a breaching party.
                      15.    As a material inducement to the NFL. in entering into this Letter
                                                                                         .
     Agreement and issuing its consent to the transactions contemplated by the Subscription
     Agreements, each of the WF1 Stockholders other than Dan Snyder severally covenants and
     agrees, subject to any limitations on the scope of his or her authority under the organizational
     documents of WFI and the Companies, that he or she shall, and Dan Snyder, WFljG, WFI and the
     Club jointly and severally covenant and agree that they shall (i) cause WFIG, WFts, WFI and
     the Club to comply with each and all of the terms of the following letter agreements: (A) that
     certain letter agreement, dated as of October 16, 2002 and as hereafter amended fijom ame to
     time, among the NFL. Bank of America, N.A., as Administrative and Collateral Agent, the
     Credit Agreement Lenders (as defined therein), Banc of America Securities LLC is Lead
     Arranger and Sole Book Manager, Wachovia Bank, N.A.. as Syndication Agent, tihe Club, WFI,
     Dan Snyder, Drasner, Michele Snyder and Gerald S. Snyder (the wWFI Financing,Letter”').
     pursuant to which the NFL consented, subject to the terms and conditions therein, to the
                     secured financing of WFI; and (B) that certain letter agreement, dated November
Hi
IP
     8, 2002 and as hereafter amended from time to time, among the NFL, the Club, WFIG, WFIS,
           Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 12 of 19



      Requesting Panics
      Page i 1

      Dan Snyder and Bank of America, N.A. as Collateral Agent, pursuant to which ifye NFL
      consented, subject to the terms and conditions therein, to the__________ secure d financing for
      the Club; (ii) cause the Club to comply with each and all of the terms of the follo\ zing letter
      agreements executed between the NFL, the WFI Stockholders (other than the Pur :hasers) and
      certain lenders to such parties, and to execute amendments to such letter agreeme its to reflect the
      Acquisition and the Redemption, in respect of personal loans of such WFI Stockholders: (X) that
      certain letter agreement, dated as of October 16, 2002 and as amended as of the d ite hereof and
      as hereafter amended from time to time, among the NFL, Dan Snyder, Tanya Snyder, Bank of
      America, N.A., as Administrative Agent and Personal Lender, and the Club; (Y) that certain
      letter agreement, dated as of October 16, 2002 and as amended as of the date hereof and as
      hereafter amended from time to time, among the NFL, Michele Snyder, Bank of >America, N.A.,
      as Administrative Agent and Personal Lender, and the Club; and (Z) that certain litter
      agreement, dated as of October 16, 2002 and as amended as of the date hereof and as hereafter
      amended from time to time, among the NFL, Drasner, Bank of America, N.A., as Administrative
      Agent and Personal Lender, and the Club and (iii) cause the Club to execute and qomply with the
      terms of those certain letter agreements, executed as of the date hereof and as hereafter amended
      from time to time, among the NFL, the Club and the Purchasers (other than Schaif) in respect of
      the financing of the Acquisition (collectively, the letter agreements described in c auses (i), (ii)
      and (iii) hereof, the “NFL Financine Letters,” and each individually, an “NFL Fir ancing
      Letter”). The WFI Stockholders hereby acknowledge that upon a material defaul by WFI or
      Dan Snyder of their respective obligations under that certain debt reduction letteriagreement,
      dated October 16, 2002, by and among the NFL, WFI and Dan Snyder, the NFL sihall be entitled
      to effect a sale of the Franchise and all other assets of the Companies (whether directly or
 W    indirectly and whether through a sale of the assets of the Club, WFIG, WFI or otherwise), such
      sale to be conducted in the same manner as a sale otherwise conducted pursuant tp the exercise
      of the NFL's rights under Article 3.8 of the NFL Constitution. Each Purchaser agrees that he
      shall not object to any sale of the assets of, or direct or indirect ownership interests in, any
      Company or WFI made in accordance with the provisions of the NFL Financing Getters
      (including, without limitation, any sale of WFI's voting and/or non-voting interests in WFIG
      made in accordance with paragraph 2 (or any other applicable provisions) of the WFI Financing
      Letter).

                      16.      (a) Each of the Requesting Parties, on his, her or its own behalf and on
      behalf of each and all of his, her or its past, present or future Affiliates (collectively, the
      “Affiliated WFI Parties”), does hereby (i) irrevocably release and forever discharge the NFL and
      each and all of its past, present and future Affiliates (collectively, the “Affiliated        Parties:”
      including without limitation each and every member club of the NFL and such cljib’s respective
      Affiliates (and, for the avoidance of doubt, the Affiliated NFL Parties shall, for purposes of this
      Letter Agreement, include WFI, the Companies and each of their respective past, present and
      future Affiliates)), from any and all past, present or (if based, in whole or in part, bn facts,
      actions, claims or matters existing or occurring from the beginning of the world to the date of
      this Letter Agreement) future manner of action or actions, cause and causes of action, suits,
      debts, charges, actions, dues, sums of money, accounts, reckonings, covenants, contracts,
      controversies, agreements, promises, variances, trespasses, damages, levies, judgments,
      expenses, executions, claims, demands and other obligations or liabilities whatsoever
      (collectively, “Claims"), in law or in equity, whether arising by statute or common law or

. m
                 Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 13 of 19



            Requesting Parties
            Page 12
 ' .
            otherwise, both direct and indirect, or whatever kind or nature (including without limitation
            claims arising under federal or state antitrust laws, fiduciary claims, claims for contribution or
            indemnification, or otherwise), which any of the Affiliated WET Parties have had, now have or
            hereafter can, shall or may have, and (ii) covenant and agree not to bring.any action or make any
            demand or initiate or participate in or support, directly or indirectly, any Claim a£ ainst the
            Affiliated NFL Parties, or any of them, in each case for or by reason of any matter, cause or thing
            arising with respect to, in connection with or relating in any manner whatsoever t r the
            Acquisition and the Redemption (including, without limitation, the transactions contemplated by
            the Subscription Agreements), or to actions taken or omitted to be taken by the NFL or any NFL
            Affiliated Party with respect to the subject matter of any NFL Financing Letter. As used herein,
            “Affiliates” shall mean, in respect of a person identified herein, all direct or indirect owners,
            directors, officers, attorneys, advisors, bankers, consultants, servants, representatives, insurers,
            employees, shareholders, members, subsidiaries, partners, predecessors, principals, heirs,
            executors, administrators, trustees, beneficiaries, agents, successors, assigns and other affiliates.

                                   (b) The Affiliated WFI Parties specifically and expressly contemplate
            that the aforegoing release and covenant not to sue covers known and unknown c aims for
            unknown as well as known damages, claims for anticipated and unanticipated damages, and
            claims for expected and unexpected consequences of both known and unknown damages.

                                   (c) Each of the Affiliated WFI Parties and the NFL agree s that any suit,
            action, or proceeding, whether claim or counterclaim, brought or instituted by any party hereto or
            any successor or assignee of any party on or with respect to the aforegoing release and covenant
Mi •   ■■
            not to sue or which in any way relates, directly or indirectly, to the agreements of the parties or
            the matters described herein shall be tried only by a court and not by a jury. EACH PARTY
            HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
            SUIT, ACTION OR PROCEEDING.

                           17.     Each of the Requesting Parties other than the Purchasers acknowledges
            and agrees that the terms of the Snyder Transfer Consent shall remain in full forc^ and effect and
            binding upon such Requesting Parties, including Arlette Snyder as successor in irjterest to Gerald
            Snyder. For the avoidance of any doubt but without limiting the generality of the foregoing,
            Smith shall be bound by the terms of this Letter Agreement but shall not be bound by the terms
            of the Snyder Transfer Consent by virtue of his purchase of WFI stock from Arletlte Snyder and
            Michele Snyder. Each of the Requesting Parties other than the Purchasers acknowledges and
            agrees that each of the representations and warranties made by it in the Snyder Transfer Consent
            remains true and accurate as of the date hereof, as if made anew as of the date hereof (except to
            the extent expressly modified herein). Without limiting the foregoing, each of the; Requesting
            Panics other than the Purchasers represents and warrants that the copies of the following
            documents in the form attached to and cenified in the Snyder Transfer Consent remain in full
            force and effect, and there have been no modifications of, restatements of, supplements to or
            amendments thereto: (i) the Club Governance Documents, (ii) the WF1G Goveirunce
            Documents, (iii) the WFIS Governance Documents, (iv) the RPI Governance Documents and
            (v) the WFI Governance Documents.

                            18.     (a) Arlette Snyder hereby represents and warrants that, as of the date

I!                  hereof, (i) no principal, interest or other obligations remain outstanding ur|der the
             Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 14 of 19

                                    t                                                          I


         Requesting Panics
         Page 13

                financing described in that certain Letter Agreement, dated October 16, 2Q02, among
                Bank of America, as Administrative Agent and Personal Lender, Gerald S Snyder,
                Arlette Snyder, the Club and the NFL, and (ii) she has not pledged, grante i a security or
                other interest in, or otherwise assigned, any direct or indirect ownership interest in the
                Club as collateral for any personal loan, guaranty or other obligation.

                                 (b) Schar hereby represents and warrants that, as of the date hereof, he has
                repaid in full the financing he incurred in order to acquire his interest in 'W’FI and,
                therefore he has no longer pledged, granted a security or other interest in, Dr otherwise
                assigned, any direct or indirect ownership interest in the Club as collateral for any
                personal loan, guaranty or other obligation.

                                 (c) Snyder, WFI and WFIG jointly and severally represent and warrant
                that, as of the date hereof, WFI has used a portion of the proceeds of the Acquisition
                payable to or for its account (i) to repay in full all principal, interest and other obligations
                previously outstanding under the Credit Agreement (as defined in the WFI Financing
                Letter), with the credit facilities provided thereunder being terminated, anji (ii) to provide
                no less than_________ in working capital to the Club. Snyder, WFI ancj WFIG further
                jointly and severally represent, warrant, covenant and agree that WFT’s League Defined
                Debt (as such terra is defined in the WFI Financing Letter) does not, and ^hall not at any
                time hereafter, exceed                 , without the NFL’s prior written consent.

                        If the foregoing provisions are acceptable to each of you, please sb indicate your
    v,   acceptance by countersigning where indicated below and returning a signed and dated
         counterpart of this Letter Agreement to the NFL.


                                                        Very truly yours.



                                                        PAUL TAGLIABUE'
                                                        Commissioner




i
           Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 15 of 19


    Requesting Parties
    Page 14

I   Accepted and agreed to as of the date first above written:

    WFI StockWQlders:


                                                                 Date:            2003


                                                                 Date:   ^        2003
    Miche/e D, Snyder

                                                                 Date:           , 2003
      ietteSnyder

                                                                 Date:            2003
     ■ed Drasner.

                                                                 Date:           , 2003
    Fred Smith

                                                                 Date:           , 2003
    Dwight Schar

                                                                 Date:            2003
    Robert Rothman

    WFI:

    WASHINGT,
                                                                         3/
                                                                          T.-U
    By:                                                          Date:           , 2003
           N;
           Title:
       Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 16 of 19

Requesting Parties
Page 14

Accepted and agreed to as of the date first above written:

WFI Stockholders:


                                                             Date:     , 2003
Daniel M. Snyder

                                                             Date:     ,2003
Michele D. Snyder

                                                             Date:     , 2003
Arlette Snyder

                                                             Date:     , 2003
Fred Drasner

                                                             Date:     , 2003
Fred Smith

                                                             Date:      2003
Dwight Schar

                                                             Date: .   ,2003
Robert Rothman

WFI:

WASHINGTON FOOTBALL, INC.

By:                                                          Date:     , 2003
        Name:
        Title:
          Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 17 of 19

                                                                         I   >

    Requesting Parties
    Page 14
                                                                                 !
    Accepted and agreed to as of the date first above written:

    WFI Stockholders:


                                                                 Date:               , 2003
    Daniel M. Snyder

                                                                 Date:                2003
    Michele D. Snyder

                                                                 Date:               , 2003
    Arlette Snyder

                                                                 Date:                2003
    Fred Drasner

                                                                 Date:                2003
    Fred Smith

                                                                 Date:           i_, 2003
    Dwight Schar

                                                                 Date:                2003
    Robert Rothman

    WFI:

    WASHINGTON FOOTBALL, INC.

    By:                                                          Date:           4_, 2003
            Name:
            Title:




m
                   Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 18 of 19

wnuiwi 11 ;i3                       / 0 J ( Z.'o /1;                 REDSKINS                                    PAGE    07


                                                                                                                p.4
flue 21 03 02:3ap
i
                                                                                                            :
                                                                                                            l
                                                                                                        i


              Rcquoiii g Part'io:                                                                     • i
              fagc Ia

              Accept^!, and agreed lo as of the-date li^st above written:

              WF7 S^'cVhoMory


                                                                            Date;                 ..-20C:5
               Daniel M Snyder
                                                                            Date:                 .,2003 .
               MUchele D. Snyder

                                                                            Date;               ___,2CX>3
               Arleite !?oycler •

                                                                            Date:                  .2003
               bred Drancr

                                                                                                   . 201 >3
               Fred Smithy

                                                                            Date: A                , 2003
                     j!



                                                                                                   .,20^3
                                                                            Dale;
               Robert -tothman

               WR:

               WASflHNCTON FOOTBALL, INC.

               By:                                                          Date:                    2003
                          Name:
                          r,i)c:



                                                                                                        i




            s -d                     3SEC-0S2-Exa                    ucajoxvts                   ^oe: rO CO 12 3na




    S ’ ^                          SSGE-DS2-EIB                       ueujJox>1S      IFJ,3MS        JgtiSQ EQ        12 3nu
                  Case 8:20-cv-03290-PJM Document 50-9 Filed 12/01/20 Page 19 of 19

                                 l
          Requesting Parties
          Page 15
|   | '
          Club:

          PRO-FOOTBkM-, INC.

          By:                                                                , 2003
                  Name:
                  Title:

          WFIG:

          WFI GROUP,

          By:                                            Date:   ■Z-i-
                                                                              2003
                  Name:
                  Title:




    4
    #




    9


                                                                         i
